 

 

AMENDMENT TO SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

 

This Amendment to Severance Agreement and Release of Claims is between Wild Oats
Markets, Inc. (the "Company") and Mary Beth Lewis ("Employee").

1. The parties executed a Severance Agreement and Release of Claims dated August
4, 2001 (the "Agreement").

2. The parties desire to amend the Agreement to accurately identify that the
Company includes the wholly owned subsidiaries of Wild Oats Markets, Inc.

AMENDMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 1. The Agreement is amended to amend the definition of the term "Company" to
    include Wild Oats Markets, Inc. and its wholly owned subsidiaries.
    
 2. All other provisions of the Agreement remain unchanged.

 

Wild Oats Markets, Inc.

 

Employee

     

By: /s/

 

By:  /s/

     Freya R. Brier, V.P., Legal  

Mary Beth Lewis

     

 

 

 